Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "synchronization module coupled to the spectrometer of the respective channel, the synchronization module configured to synchronize the spectrometer of the respective channel with spectrometers in other channels via a communication link" in combination with the remaining claim elements as set forth in claims 1-12.	The prior art does not disclose or suggest the claimed "analog front-end (AFE) circuitry coupled to the FPGA, the AFE circuitry including transmitter channels and receiver channels, each transmitter channel configured to transmit and respective radio frequency (RF) signals to respective outputs adapted to be coupled to respective transmitter RF coils, each receiver channel configured to receive respective MR sensor signals at respective inputs adapted to be coupled to respective receiver RF coils, wherein the SoC is configured to control the AFE circuitry and to process data representing the received MR sensor signals" in combination with the remaining claim elements as set forth in claims 13-20
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Leussler et al. (US 2018/0238945 A1) teaches generation of RF signals for excitation of nuclei in MR systems.	Song et al. (US 2016/0274204 A1) teaches an integrated circuit for NMR systems.	Rapoport (US 2014/0139216 A1) teaches a method and system for a universal NMR/MRI console.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852